Title: From George Washington to Colonel Theodorick Bland, 8 November 1778
From: Washington, George
To: Bland, Theodorick


  
    Sir.
    [Fredericksburg, N.Y., 8 Nov. 1778]
  
You are hereby appointed to superintend the removal of the convention troops from the State of Massachusetts to Charlottesville in Virginia—You will therefore proceed immediately on the shortest route to Ensfield, or to where the first division of the troops may have arrived, and announce yourself to the officer commanding. You will then dispatch Major Jamison, who is directed to assist you in the execution of this duty, to the rear of the troops, to see that the necessary provisions and arrangements are made for the intermediate and successive divisions.
A proper escort of militia from the State of Massachusetts is to attend the troops to Ensfield, at which place they will be releived by the militia of Connecticut, previous notice being given to have them in readiness. You will take care not to dismiss the old guard till releived by the new. The Militia of Connecticut are to proceed as far as the North River where they will either be releived by a guard of Continental troops, or New-York militia.
During the march you will have respect to the quarter Masters who are appointed to attend the Troops and see that their haulting places are convenient for cover and accommodation—You will also have regard to the Commissaries, so that good provisions be destributed and at the proper times.
You will accommodate the stages of march to the state of the weather—the condition of the troops, and the nature of the country through which they travel.
You will attend to the complaints which may arise and obviate them as far as possible. 
  The annexed route will bring the troops as far on in their march as Fish Kills—You will then be furnished with a new route for your 
    
    
    
    direction thro’ the states of New-York—New Jersey—Pennsylvania Maryland, and to their place of destination in Virginia.
As soon as you meet the first division of the troops it will be necessary for you to give me notice, that I may form a judgement of the time at which they may arrive at the North river. Given at Head Quarters this 8 Novr 1778.

  G. W——n

